Title: General Orders, 3 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters, Newburgh, Wednesday July 3 1782
                     Parole
                     C. Signs
                  
                  The honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress April 23d 1782
                  Resolved—that all sick and wounded soldiers of the United States who shall infuture be reported by the Inspector General or the Inspector of a separate Department and approvedby Commander in Chief or Commanding Officer of a separate Department, as unfit for further duty either in the field or in Garrison and who apply for a discharge in preference to being placed or continued in the Corps of Invalids, shall be discharged and entitled to receive as a Pension of five Dollars ⅌ month in lieu of all pay and emoluments.
                  Resolved that it be and is hereby recommended to the several states to discharge such Pensions annually and draw on the superintendent of Finance for the payment of the Money.
                  In order to prevent unwarrantable and fruitless Applications in consequence of the foregoing Resolve, the Commander in Chief informs the Army that those men only who have been maimed, or who have actually contracted infirmities in the service of the United States will be admitted to the benifit of the Pension which Congress have been pleased to grant to discharged Invalids.
                  Tomorrow being the Anniversary of the Declaration of the Independence of the United States of America, the Commander in Chief is pleased to order that the remembrance of that auspicious Event shall be Celebrated by a Fue de joye—The Adjutant General will communicate the necessary Directions—the Army is to be served with an Extra gill of Rum ⅌ man on the Joyful Occasion.
               